IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 28 MM 2020
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 MARCUS LEONARD WALLACE,                         :
                                                 :
                     Petitioner                  :


                                        ORDER

PER CURIAM


      AND NOW, this 29th day of April, 2020, the Application to Exceed Word Count

Limit is DENIED. Petitioner is DIRECTED to file a compliant Petition for Allowance of

Appeal within 30 days of this order, subject to any filing extensions conferred due to the

COVID-19 pandemic. See 533 Judicial Administration Docket.